Order entered June 12, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00598-CR
                                       No. 05-14-00626-CR
                                       No. 05-14-00627-CR

                              EX PARTE ANTONIO HERRERA

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F11-42288-U, F11-42289-U, F11-42290-U

                                             ORDER
       The Court has received appellant’s notices of appeal from the trial court’s order denying

his challenge to the conditions of his pretrial bonds. Because it was unclear whether appellant’s

challenge to the conditions was brought in the trial court as a motion or a pretrial application for

writ of habeas corpus, the Court sent the parties a letter questioning our jurisdiction over the

appeals. Appellant responded that we have jurisdiction because he did file a pretrial application

for writ of habeas corpus, and the trial court’s May 7, 2014 order denying the relief is the order

from which the appeals are taken. The State did not respond. The Court has not yet received the

clerk’s records, so the ultimate issue of jurisdiction is deferred to the submissions panel.

       We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

by JUNE 23, 2014. The clerk’s records shall contain copies of the indictment, the bond
conditions, all documents related to appellant’s petition for writ of habeas corpus, and the trial

court’s certifications of appellant’s right to appeal.

        The Court has received the reporter’s record from a March 19, 2014 hearing on the issue

of appellant’s bond conditions, but no record from May 7, 2014. Accordingly, we ORDER Peri

Wood, official court reporter of the 291st Judicial District Court, to file, by JUNE 23, 2014,

either the reporter’s record of the May 7, 2014 hearing or written verification that no hearing was

conducted on May 7, 2014.

        We ORDER appellant to file his brief by JULY 11, 2014. We ORDER the State to file

its brief by JULY 29, 2014. If any party does not file its brief by the date specified, the appeal

will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted without oral argument on August 18, 2014 to a panel

consisting of Justices Bridges, Francis, and Lang-Miers.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri Wood, official

court reporter, 291st Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;

and to counsel for all parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE